GREEN, Judge.
Christopher A. Bulgarin, Victor Bulgarin and Edith Bulgarin (collectively, plaintiffs) appeal an adverse summary judgment in their action for negligence against Bernice Smallman and Richard Smallman (collectively, defendants). We reverse.
Plaintiffs essentially argue that the trial court abused its discretion when it rejected their affidavit in opposition to defendants’ motion for summary judgment as untimely. We find that we need not reach this issue because even in the absence of plaintiffs’ affidavit, there were still genuine issues of material fact to preclude the entry of summary judgment in favor of defendants. Holl v. Talcott, 191 So.2d 40 (Fla.1966); Ramos v. Wright Superior, Inc., 610 So.2d 46 (Fla. 3d DCA 1992).
Reversed and remanded.